People v Urena (2017 NY Slip Op 03022)





People v Urena


2017 NY Slip Op 03022


Decided on April 19, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 19, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
L. PRISCILLA HALL
JEFFREY A. COHEN
HECTOR D. LASALLE
FRANCESCA E. CONNOLLY, JJ.


2014-09794

[*1]The People of the State of New York, respondent,
vRafael Urena, appellant. (S.C.I. No. 333/14)


Lynn W. L. Fahey, New York, NY (William Kastin of counsel), for appellant, and appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, Anastasia Spanakos, and Ayelet Sela of counsel; Yuliya Shyrokonis on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Koenderman, J.), rendered March 31, 2014, as amended September 29, 2014 (Zaro, J.), convicting him of attempted sodomy in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment, as amended, is affirmed.
The defendant's purported waiver of his right to appeal was invalid (see People v Lopez, 6 NY3d 248, 256; People v Brown, 122 AD3d 133) and, thus, does not preclude review of his excessive sentence claim. However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant's remaining contentions, raised in his pro se supplemental brief, are without merit (see CPL 30.10[3][f]; L 1996, ch 122, § 1).
ENG, P.J., HALL, COHEN, LASALLE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court